United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4491
                                   ___________

Ricky Lee McDeid,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
State of Minnesota; Kevin Goodno;     *
Rick Harry; Mike Tessneer; Larry      * [UNPUBLISHED]
TeBrake; Paula Johnson; Anita         *
Schlank; Steven Huot; Joanne          *
Fairfield; Tom Lundquist; Jerry       *
Zimmerman; Kirk Davis; Randy          *
Valentine; Barry Anderson; John       *
Mandernach; Thorn Torgerson,          *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: January 3, 2008
                                Filed: August 31, 2009
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

    Ricky Lee McDeid appeals the district court’s1 order granting defendants’
summary judgment motion in his 42 U.S.C. § 1983 action. Upon de novo review, see

      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
Rouse v. Benson, 193 F.3d 936, 939 (8th Cir. 1999), we conclude summary judgment
in favor of defendants was proper. We affirm the judgment of the district court. See
Serna v. Goodno, 567 F.3d 944 (8th Cir. 2009); and see also 8th Cir. R. 47B.
                       ______________________________




                                        -2-